[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER DISCHARGING MORTGAGE AND LIEN
Pursuant to Conn. Gen. Stat. Section 49-13 it is hereby ordered that:
1. A certificate of attachment from Floyd R. Briggs and Coral L. Briggs to the Dartmouth Plan, Inc. dated April 9, 1987 and recorded on April 14, 1987 at Volume 624, Page 200 of the Vernon Land Records is hereby discharged.
2. A certain mortgage from Floyd R. Briggs and Coral L. Briggs dated December 11, 1983 and recorded January 17, 1984 in Volume 477, Page 105 of the Vernon Land Records, which said mortgage was assigned by the Dartmouth Plan, Inc. to Goldome Bank pursuant to an assignment dated January 11, 1984 and recorded January 17, 1984 in Volume 477, Page 107 of the Vernon Land Records and was reassigned from Goldome FSB to the Dartmouth Plan, Inc. and by assignment dated February 10, 1987 and recorded on April 1, 1987 in Volume 622, Page 55 of the Vernon Land Records is hereby discharged.
BY THE COURT POTTER, JUDGE